Citation Nr: 0842893	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-13 603	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The June 2005 rating decision denied the veteran's service 
connection claim for both tinnitus and bilateral hearing 
loss.  The veteran was notified of that decision by a letter 
from the RO in July 2005, and a Notice of Disagreement (NOD) 
disagreeing only with the denial for tinnitus was received in 
June 2006.  A Statement of the Case (SOC) was issued in March 
2007.

A substantive appeal (VA Form 9) on the issue of tinnitus was 
received in April 2007.  In this appeal, the veteran also 
indicated disagreement with the denial of service connection 
for bilateral hearing loss.  However, this disagreement was 
raised more than one year after the original rating decision 
and thus is not timely.  The RO advised the veteran of this 
face and what evidence he would need to reopen the claim.  
Absent a Notice of Disagreement, a Statement of the Case, and 
a substantive appeal, the Board does not have jurisdiction of 
the issue of entitlement to service connection for bilateral 
hearing loss.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issue of entitlement to service connection for tinnitus 
remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that he is entitled to service 
connection for tinnitus.  However, a review of the claims 
file reveals that further action on this issue is necessary 
prior to final appellate review. 

The veteran's service records are completely negative for any 
complaints of, treatment for, or diagnosis of, tinnitus.  
However, the veteran does have a recognized history of noise 
exposure in service.  A March 2005 private medical record 
notes that the veteran has tinnitus and hearing loss due to 
noise exposure.  However, the opinion does not explain a 
rationale for linking tinnitus to specific noise exposure in 
service.

The record also reflects that in conjunction with the 
veteran's claim for benefits, the veteran underwent a VA 
Audiological Examination in March 2005.  A review of that 
examination report indicates that while the veteran's claims 
folder was reviewed by the examiner, the examiner's opinion 
regarding etiology addresses only the veteran's hearing loss, 
not his tinnitus.  Therefore, it is the opinion of the Board 
that a thorough and contemporaneous medical examination that 
specifically addresses the veteran's tinnitus should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claim.  
38 C.F.R. § 4.2 (2007); Schafrath v. Derwinksi, 1 Vet. App. 
589, 594.  

Additionally, it appears that the veteran has not yet been 
provided with notice regarding the effective date and 
disability evaluations available when service connection is 
established for any claimed disability as required 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance 
Act of 2000 (VCAA) notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the veteran is responsible to 
obtain and what evidence VA will obtain, 
and a request that the veteran provide any 
evidence in this possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2008).  This 
notice should include an explanation as to 
the information or evidence needed to 
determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his tinnitus that is not 
already of record or since 2005..  If the 
veteran indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The RO/AMC should schedule the veteran 
for an audiological evaluation to 
ascertain whether he has tinnitus, and if 
so, its likely etiology.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should then offer an opinion as 
to whether the veteran has tinnitus that 
is related to any in-service noise trauma.  
The examiner must explain the rationale 
for all opinions given. 

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




